Name: Council Regulation (EEC) No 3975/86 of 22 December 1986 amending Regulation (EEC) No 2764/77 extending the period for which Class III may be applied in respect of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  technology and technical regulations
 Date Published: nan

 No L 370/ 10 Official Journal of the European Communities 30 . 12. 86 COUNCIL REGULATION (EEC) No 3975/86 of 22 December 1986 amending Regulation (EEC) No 2764/77 extending the period for which Class III may be applied in respect of certain fruit and vegetables rably lower, although not negligible, particularly at certain times of the year ; Whereas, moreover, the marketing of Class III products enables certain consumers with modest incomes to obtain supplies of those products ; Whereas it seems advisable, therefore, to provide for Class III to be applicable for a limited period beyond 31 December 1986, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1351 /86 (2), and in particular the first subparagraph of Article 4 (2) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 1035/72 provides that, unless an extension is decided upon in accordance with the voting procedure laid down in Article 43 (2) of the Treaty, Class III may not be applied beyond the fifth year following the date of entry into force of the Regulation which defines it ; whereas Regulation (EEC) No 2764/77 (3), amended by Regulation (EEC) No 3409/82 (4), extended this possibility of application until 31 December 1986 ; Whereas the marketing of Class III represents a large share of producers' incomes, where there is no Class II for the product ; whereas, where there is a Class II , the share of producers' incomes represented by Class III is conside HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 2764/77, '31 December 1986', is hereby replaced by '30 April 1988 '. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1986. For the Council The President G. SHAW (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 119, 8 . 5 . 1986, p. 46 . 0 OJ No L 320, 15 . 12 . 1977, p. 5 . ( «) OJ No L 360, 21 . 12. 1982, p. 2.